DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 3/4/2022 is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
Final Rejection
Claims 1-17 are pending for examination. Claims 18-20 are withdrawn.  Claim 1 is amended in the response filed 3/4/2022. Support for Applicant’s amendments to the core being an anhydrous environment is found in at least [0043] of the published specification US20200354654A1.
Response to Amendment
The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments. 
The rejection of claims 1-5, 7-17 under 35 U.S.C. 103 as obvious over Fernandes et al. (US 20120220514A1) is withdrawn in light of Applicants’ amendments to the core being an anhydrous environment. 
The rejection of claim 6 under 35 U.S.C. 103 as obvious over Fernandes et al. (US 20120220514A1) in view of Boutique et al. (US 7,960,330B2) is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection.  Applicants urge that Fernandes do not teach the claimed structure of the capsule as amended nor the mechanism of the capsule shell degradation.  In response, the teachings of Fernandes is pertinent to the claims as amended as it teaches the claimed components in the claimed amounts and see the new grounds of rejection in combination with Langley teaching the anhydrous core and shell degradation is a commonly known polymeric material for use in stable liquid detergent compositions.  Accordingly a new grounds of rejection addressing the amendments is made below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as obvious over Fernandes et al. (US 20120220514A1) in view of Langley et al. (US 5,324,445 B1).
	Fernandes et al. (US 20120220514A1) teach a liquid detergent composition (see examples 1-2 and 5-6) comprising:
a. from about 90% to about 99.99% by weight of the liquid detergent
composition, [0150] a continuous phase [0149] comprising:
(1) from about 5% to about 70% by weight of the liquid detergent composition,
one or more detersive surfactants; see page 7, [0062] and [0026] teaches that the lipophilic material comprised within the core encompassing the claimed continuous phase and further teaches the claimed limitation including other benefit agents other than the one or more detersive surfactants meeting claim 2.
Claim 1, portion (2) limitation to water in an amount from about 20% to about 90% by weight of the liquid detergent composition, can be found on page 8, [0078].
Claim 1, portion b. limitation to shell-core capsules in an amount of from about 0.0001% to about 10% by weight of the liquid detergent composition, and wherein each of the shell-core capsules comprises a shell and a core, can be found on page 7, [0061] teaching the core-shell capsules can be present in the laundry detergent composition in an amount from about 0.0001% to about 10% by weight of the composition.  The core comprising: (see abstract and [0004] page 1) (a) an effective amount of one of more enzymes selected from the group consisting of a protease, a lipase, a carbohydrase (ie amylase) and mixtures thereof, (see [0004] and [0178] and (b) a water-insoluble material which is a solid, a liquid, or gel at room temp is met by the lipophilic intermediate layer [0005] that is immiscible with or insoluble in aqueous media. 
Page 4, [0039] describes suitable hydrogel materials for the shell layer include, polysaccharides, gelatin, alginates, agarose, carrageenans (e.g., K-carrageenan), pectin, gellan, collagen, and agar gelling agents. This teaching encompasses limitation of  (2) the shell is formed from a material selected from the group consisting of a protein, a polysaccharide, a lipid, a wax and mixtures thereof, wherein the shell encloses the core, wherein the shell is insoluble in the continuous phase of the liquid detergent composition, See page 4, [0041] teaching that in the case of a capsule having a hydrogel shell, the shell layer will not dissolve or disintegrate to release the capsule contents because, once the hydrogel shell has formed, it is stable in aqueous environments. 
And limitation to wherein the shell ruptures in the presence of shear stress generated during the agitation step of the washing process, and wherein the shell material is degradable by the action of the one or more enzymes is taught in [0054 and 0149]
Claim 3 limitation to wherein the at least one benefit agent other than the one more detersive surfactants is selected from an oxidation agent, a dye, a whitening agent, a chelant, a builder, a perfume, an anti- microbial agent a fabric softening agent, and a pH control agent is taught in [0026] teaching dyes (e.g., acid dyes), pigments, polymeric colorants, optical brighteners, fluorescing dyes, bleaches, textile hand modifiers, fabric softeners, soil release agents, enzymes, oxidizing agents, antimicrobials, antioxidants, water-soluble polymers (e.g., polyethylene glycols, polyvinylpyrrolidone, and cellulose ethers), non-ionic Surfactants, anionic Surfactants, cationic Surfactants, amphoteric Surfactants, detergent builders, alkalis, acids, bases, complex ing agents, ion-exchangers, bleaching agents, bleach activators, bleach catalysts, bleach stabilizers, enzymes, soil antiredeposition agents, soil repellant agents, soil release agents,foam regulators, corrosion inhibitors, fluorescent whitening agents, fabric Softeners, fabric stiffeners, odor removers, dye transfer inhibitors, polyacrylate dispersants, rheology modifiers, buffers, defoamers, hydrotopes, foam stabilizers, foamboosters, antifungal agents, UV absorbers, botanic extracts, protein hydrolytes, urea, sequestrants, humectants, exfoliants, abrasives, disinfectants, peracids, chelants, UV stabilizers, water, water miscible solvents (e.g., alcohols, DMSO, glycerine, glycol ethers, diethanolamine, other alkanolamines, and amides thereof), and combinations thereof in the core comprising lipophobic material which is analogous to the claimed continuous phase.
Limitation to wherein the core further comprises at least one benefit agent other than the one or more enzymes is taught in [0004] teaching the lipophobic material encompassing the at least one benefit agent is selected from an oxidation agent, a dye, a whitening agent, a chelant, a builder, a perfume, an antimicrobial agent a fabric softening agent, and a pH control agent as is required in claims 4-5.  
Limitation of claim 7 to wherein the core further comprises a thickening agent can be found in [0026] teaching humectants and glycerin thickening agents can make up the lipophobic material of the core.
Fernandes describes in [0032] the core(s) can comprise about 5% to about 99% of the capsule's total volume. In certain possibly preferred embodiments, the core(s) can comprise about 30% to about 80% of the capsule's total volume, thus, one of ordinary skill can translate this to wherein the shell content of the shell-core capsule is from about 20% to about 70% by weight of the shell-core capsule, thus encompassing the 2-40% range that is claimed in claim 8.
Regarding the capsule types of claims 9-15, Fernandes guides one of ordinary skill to arrive at the same combinations as claimed in 9-15 because Fernandes specifically teach the detergent is made up of 1-5 discrete cores. See abstract, [0004].  Fernandes guide one of ordinary skill to an aqueous surfactant based detergent composition comprising 1-5 discrete enzymatic cores and a typical combination is a cocktail of conventional applicable enzymes like protease, lipase, cutinase and/or cellulase in conjunction with amylase [0178] which core is surrounded by a lipophilic intermediate layer comprising lipids and wax (that is immiscible with or insoluble in water, [0005] and a continuous hydrogel shell [0039] including protein, polysachharides gelling agents that encompasses the same core and shell materials of claims 9-15.  
[0047] teach wherein the shell-core capsules have average diameter of from about 0.1 mm to about 5 mm.  See page 5, last line of [0047].
[0052] teach one of ordinary skill to adjust the flow rate to produce capsules containing multiple cores and to control the thickness of the shell layer.  Thus, while Fernandes maybe silent as to the shell of the shell- core capsule having an average thickness of from about 0.1 4m to about 100 um as is required by claim 17, it is reasonable to presume that one of ordinary skill would arrive at this broad range because Fernandes teach a similar capsule have the similar components making up the core and shell.
Fernandes et al. (US 20120220514A1) is silent regarding the continuous phase and an anhydrous core as is required by the claim 1.
	In the analogous art, Langley et al. (US 5,324,445 B1) teach a liquid detergent (see abstract) comprising: a. a continuous phase (col.3,ln.15-20), being a substantially stable dispersion in a liquid phase of particles having a size below 20 um and having a substantially anhydrous core comprising a matrix polymer and a detergent enzyme distributed through the matrix polymer, and an outer shell deposited around the core of coacervated polymeric material that is impermeable to liquid detergent concentrates but which releases the enzyme when agitated in aqueous wash liquor.  See claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed continuous phase and an anhydrous core as is required by claim 1, with a reasonable expectation of success and similar results, because Fernandes et al. teach in [0148] that their liquid detergent compositions are in the form of an aqueous solution in uniform dispersion of surfactant and other ingredients in solid form (core-shell microcapsules) in general and Langley et al. (US 5,324,445 B1) establish the state of the art teaching that liquid detergent (see abstract) such as the detergent of Fernandes are in a continuous phase substantially stable dispersion in a liquid phase of particles having a size below 20 um and having a substantially anhydrous core comprising a matrix polymer and a detergent enzyme distributed through the matrix polymer, and an outer shell deposited around the core of coacervated polymeric material that is impermeable to liquid detergent concentrates but which releases the enzyme when agitated in aqueous wash liquor.  See claim 1. 
One of ordinary skill in the art is motivated to combine the teachings of Fernandes with that of Langley since both are in the analogous art of formulating a continuous phase liquid detergent comprising the claimed surfactants and enzymes.  
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Fernandes et al. (US 20120220514A1) in view of Langley et al. (US 5,324,445 B1) as applied to claims 1-5 and 7-17 above, and further in view of Boutique et al. (US 7,960,330B2).
	Fernandes et al. (US 20120220514A1) and Langley et al. (US 5,324,445 B1) are relied upon as set forth above.  However, Fernandes et al. and Langley do not teach the claimed force fracture strength in claim 6.
	Boutique et al. (US 7,960,330B2) establishes the state of the microcapsule art that microcapsule shells made of the claimed polysaccharide shell, as is also taught by Fernandes has an ability to withstanding a force before bursting (measured as described herein below) of from about 20 mN to about 20,000 mN, preferably from about 50 mN to about 15,000 mN and more preferably from about 100 mN to about 10,000 mN. This strength makes them suitable for industrial handling, including the liquid detergent making processes. They can withstand pumping and mixing operations without significant breakage and are also stable on transport. At the same time the microcapsules disintegrate readily in use even under stressed conditions. The microcapsules have a wide operating window, eliminating the need to design different microcapsules for use under different conditions.  See col.3,ln.45-65.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed limitation to wherein the shell ruptures in the presence of a force that is larger than 100 mN. as is required by claim 6, with a reasonable expectation of success and similar results, because Fernandes teach liquid laundry detergents comprising polysaccharide microcapsule shell materials in general, and Langley teach a continuous phase stable dispersion of a liquid detergent concentrate which releases the enzyme when agitated in aqueous wash liquor in general and Boutique et al establishes the state of the art that polysaccharide shell based capsules as taught by Fernandes have the known ability to withstanding a force before bursting of about 100 mN to about 10,000 mN.  One of ordinary skill is motivated to combine the teachings of Fernanades, Langley, and Bouique because all are in the analogous are of capsule detergent emulsions.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761